DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on August 6, 2021 and wherein the Applicant has amended claims 1-3, 7-8, 10-13, 16-18, 20, canceled claims 4, 9, 14-15, and added new dependent claims 21-24. 
In virtue of this communication, claims 1-3, 5-8, 10-13, 16-24 are currently pending in this Office Action. 
With respect to the objection of claims 1-19 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 4, 9, 14-15, and argument, see the paragraph section CLAIM OBJECTIONS section of page 9 and paragraphs 1-2 of page 10 in Remarks filed on August 6, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-19 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the double patenting rejection of claims 1-5, 8-10, 13, 14-16, 19-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-5, 11, 14, 16-18 of U.S. Patent No. 10,573,291 B2, as set forth before, the applicant argument about the feature “control the phased array transducer in accordance with a result of the time and space transform, to emit the secondary acoustic waves which at least partially cancel the primary acoustic waves” as recited in the claims 1, 10, 20 of the instant application, but missing in US Patent No. 10,573,291 B2, which is emphasized by the applicant in the last paragraph of page 11 in Remarks filed on August 6, 2021, and further emphasized “physical 
With respect to the rejection of claims 1-20 under 35 USC §112(a), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 4, 9, 14-15, and argument, see the last two paragraphs of page 12 in Remarks filed on August 6, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(a), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-9, 4, 13-14, 16, 20 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claim 4, 9, 14, and argument, see the last paragraph of page 13, paragraphs of page 14, and paragraphs of page 15 in Remarks filed on August 6, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-9, 4, 13-14, 16, 20 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations 

Claim Objections
Claim 10-13, 16-19, 24 are objected to because of the following informalities: 
Claim 10 recites “the intervening physical structure between the between the plurality of vector flow sensors” which should remove the duplication from “between the between the”. Claims 11-13, 16-19, 24 are objected due to the dependencies to claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-8, 10-13, 16-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “perform a time and space transform on the electrical signal with an automated transform processor which approximates a metamaterial transfer function” which is confusing because it does not make any sense that “an automated transform processor” “approximates a metamaterial transfer function” (Note: processor is merely a hardware chip) and thus, renders claim indefinite. It appears that the performed “time and space transform” Claim 2-3, 5-8, 21-23 are rejected due to the dependencies to claim 1.
Claim 10 recites “A metamaterial method, employing a system comprising: …, the method comprising: receiving, by the automated transform processor, an electrical signal …; performing … transform …; and emitting …” which is confusing because it is unclear where “metamaterial” is and it appears the method step has no thing to do with “metamaterial” and thus, it is unclear what “metamaterial method” is and thus, renders claim indefinite. Note: Claim 10 recites preamble “a system comprising: … vector flow sensors, …; a transducer array; an intervening physical structure, …; and an automated transducer processor” in claim preamble and it appears that “metamaterial” in question should be or comprises a plurality of vector flow sensors, …; a transducer array; an intervening physical structure, …, an automated transform processor”, etc. and claim should positively claim what “metamaterial” in question is or comprises and related to the method steps. Claims 11-13, 16-19, 24 are rejected due to the dependencies to claim 10.
Claim 20 is rejected for the at least similar reasons as described in claim 10 above because claim 20 recites the similar deficient features as recited in claim 10. For example, claim 20 recites an intended purpose-related “an active metamaterial control system”, but no recitation of how it is related to “metamaterial” and thus, it is unclear what subject matter claim 20 is intended to claim and it is unclear whether it is “medium” containing “instructions” as a printing thing staying in the memory, or method steps related to metamaterial manipulation and thus, renders claim indefinite. Claim 20 further recites “an active metamaterial control system” “receives inputs from a plurality of acoustic wave propagation  instructions to receive an electrical signal corresponding to …” which is further confusing because it appears “medium” is part of “system” so that the instruction receiving “an electrical signal” is further limitation to “system … receives inputs from …” or “medium” is not part of “system”, and thus, further renders claim indefinite. Note: claim 20 recites “medium containing instructions, comprising instructions to: receive …; perform …; and emit ….” And it is well-known in the art, a “medium” or a storage device would not be nothing more than storing data including instructions as non-functional printed material, unless a computer, a processor, or a hardware to implement the “instructions” and therefore, claim 20 merely recites a “medium” storing non-functional printed material. Because of the medium storing non-functional printed material, which has no difference from any prior art that discloses a “medium” having stored data, although the stored data are different from the claimed “instructions” and see MPEP 2112.01 [R-3] III and In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate").  

Examiner Comments

There are 35 U.S.C. 112(b) 2nd issues with respect to claims 1-3, 5-8, 10-13, 16-24, which causes confusions in scope and limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112(b), a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 

Response to Arguments

The applicant argued “Clemen teaches away from a physical interference that would alter the acoustic wave propagation between the microphone and speaker, and thus, introduce artifacts into the cancellation and reduce its effectiveness” (paragraph 1 of page 21 in Remarks filed on August 6, 2021) and “according to the present claims, the interference is physical, i.e., by an intervening physical structure, and involves interference with wave propagation, such as by scattering, reflection, refraction, diffraction, partial blockage, etc. Clemen provides “interference” by emission of a controlled wave only which superposes with the incident wave, without any such physical interference that would not be considered superposition. These are different things” (paragraph 2 of page 19 in Remarks filed on August 6, 2021). 
               The Office cordially expressed thanks to the explanations of the prior arts and disclosed subject matters that are supposed to be recited in claims. However, (1) claim 10, 20 fail to recite “intervening physical structure“ is belong to characteristic of “gas” (but claimed in claim 1 “the first portion of the gas and the second portion of the gas having an intervening physical structure therebetween that interferes with acoustic wave propagation surrounding the intervening physical structure”), and (2) claims 10, 20 further fail to recite that supposed “metamaterial” should comprise such “intervening It is recommended to further amend claims to have the argued features above in claims in order to expedite the application prosecution. The Applicant is cordially welcome to contact the Office for remaining issues as described above in order to be better for clarifying the invented subject matters being consistent with the arguments and clarifying the claimed language so that the patent application prosecution can be expedited in a more efficient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654